Citation Nr: 0005152	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder secondary to a service-connected nose disability or 
sinusitis. 

2.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the increased rating claim on appeal 
has been obtained by the RO. 

2.  There is no competent evidence linking a current 
bilateral eye disability to the service connected nose 
disability or sinusitis.

3.  The veteran has chronic maxillary sinusitis with probable 
early frontal sinusitis changes; sinusitis is not manifested 
by frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  

4.  Sinusitis does not involve three or more incapacitating 
episodes per year requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

5.   There are no extraordinary factors associated with the 
service-connected sinusitis productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for a 
bilateral eye disability secondary to a service-connected 
nose disability or sinusitis has not been presented.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310 (1999).   

2.  The criteria for a rating in excess of 10 percent for 
sinusitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, Diagnostic Code (DC) 
6513 in effect prior to and after October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
a Bilateral Eye Disability Secondary to 
Service-Connected Disability

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) recently issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  Thus, as 
the Board concludes that a well-grounded claim for service 
connection for a bilateral eye disability secondary to 
service connected disability has not presented, it is not 
under a duty to remand this case to afford the veteran 
additional development with respect to this issue.   

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for that portion of a 
disability resulting from aggravation of a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran has contended that he has a bilateral eye 
disability, currently diagnosed as nuclear sclerotic cataract 
changes with macular degeneration, that is etiologically 
related to his service-connected nose disability 
(characterized by the RO as "moderately disfiguring scars, 
external surface of nose with perforated right nasal septum, 
adhesion of nose, internal right") or the service-connected 
sinusitis.  However, absent any independent supporting 
clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, the veteran's lay assertions of 
medical causation or medical diagnosis are not sufficient to 
render his claim for service connection for a bilateral eye 
disability well grounded under 38 U.S.C.A. § 5107(a).  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  

While the record contains medical evidence of a current 
bilateral eye disability, to include bilateral nuclear 
cataracts with macular degeneration, there is no clinical 
evidence or opinion linking such disability to the service-
connected nose disability or sinusitis.  As indicated above, 
absent such medial "nexus" evidence, the claim must be 
found to be not well-grounded.  It is noted that the RO has 
not formally adjudicated the claim for service-connection for 
a bilateral eye disability on a "direct" basis under the 
provisions of 38 U.S.C.A. § 1110, nor has the veteran or his 
representative specifically claimed that service connection 
is warranted on such a basis.  Accordingly, the Board will 
not adjudicate the service-connection claim on appeal on a 
"direct" basis, as it could result in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In finding the claim for service connection for a bilateral 
eye disability secondary to service connected disability to 
be well grounded, the obligation of the RO under 38 U.S.C.A. 
§ 5103(a) and the holding in Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995) to advise the veteran of the evidence needed 
to complete his application when he has failed to present a 
well-grounded claim has been considered.  The Board concludes 
that this obligation to the veteran was fulfilled by the RO 
to the extent that it notified the veteran by rating action 
and supplemental statement of the case that his claim was not 
well grounded due to the lack of any evidence showing a 
relationship between a current bilateral eye disability and 
the service connected nose disability or sinusitis.  
Moreover, there is no indication that there are medical 
reports that are available which would show an etiologic 
relationship between a current eye disability and a service 
connected disability.  


II.  Entitlement to an Increased Rating for Sinusitis

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds the increased rating claim on appeal "well-
grounded" within the meaning of 
38 U.S.C.A. 5107(a) (West 1991).  The Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the increased 
rating claim on appeal has been obtained.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of the veteran's appeal effective from 
October 7, 1996, the criteria for rating respiratory 
disorders, including sinusitis, were revised.  The Board 
notes that while the RO has not specifically considered the 
criteria in effect prior to October 7, 1996, the regulatory 
revisions, as applied to the facts of this case, do not 
involve a significant substantive change.  Accordingly, 
consideration of both the former and revised criteria by the 
Board, as required by Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), will not result in prejudice to the veteran.  
See Bernard, 4 Vet. App. at 384, 393.  

Under the provisions of 38 C.F.R. § 4.97, DC 6513 in effect 
prior to October 7, 1996, a 10 percent rating for sinusitis 
required "moderate" sinusitis, with discharge or crusting 
or scabbing, and infrequent headaches.  A 30 percent rating 
was assigned for "severe" sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence. 

Under the revised provisions of 38 C.F.R. § 4.97, DC 6513, a 
10 percent rating is warranted for sinusitis for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episode per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  By regulation, an 
"incapacitating" episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

With the above criteria in mind, the relevant evidence and 
procedural history will be summarized.  Service connection 
for sinusitis as secondary to service-connected disability of 
the nose was established by a February 1994 rating decision.  
A 10 percent rating was assigned under DC 6513, and this 
rating has been continued until the present time.  Pertinent 
evidence reviewed by the RO at that time included a December 
1993 VA examination report that demonstrated chronic 
maxillary sinus changes.  

Additional pertinent evidence includes VA outpatient 
treatment records dated through 1998 that include references 
to sinusitis.  A VA examination report dated in October 1996 
indicated that the veteran had bilateral maxillary sinusitis 
secondary to the service-connected nasal disability.  It was 
indicated that this condition was "chronic without any acute 
changes at this time."  At the time of a February 1998 VA 
examination, the veteran described having a consistent 
problem with crusting and drainage of the nasal cavity, 
difficulty with breathing, and maxillary pain.  Physical 
examination of the nose at that time showed chronic rhinitis 
and heavy crusting, with the crusting on the left side being 
worse than the right.  The diagnosis was chronic bilateral 
maxillary sinusitis, worse on the left than the right.

The most recent pertinent evidence is contained in reports 
from a VA examination conducted in June 1998.  At that time, 
the veteran reported having difficulty with breathing and 
having a significant nasal blockage.  Breathing at night was 
said to be particularly difficult.  An examination of the 
external nasal and paranasal sinus structures was negative 
for any masses, inflammatory reaction or other significant 
changes.  The paranasal sinuses showed very poor 
transillumination of the maxillaries and frontals.  The 
diagnoses included chronic maxillary sinusitis and probable 
early frontal sinusitis changes felt to be chronic.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that while the entire record has been 
reviewed as required by Schafrath, the most probative 
evidence to consider is the most recent clinical evidence 
contained in the reports from the VA examinations conducted 
in 1998.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
evidence does not indicate that the veteran's sinusitis is 
characterized by a disability manifested by frequently 
incapacitating recurrences, severe and frequent headaches and 
purulent discharge or crusting reflecting purulence.  Thus, 
the veteran's current symptomatology clearly does not more 
nearly approximate the criteria for a 30 percent under former 
diagnostic code 6513.  See 38 C.F.R. § 4.7.  Accordingly, 
entitlement to a rating in excess of 10 percent under the 
provisions of DC 6513 in effect prior to October 7, 1996, is 
not warranted.   

Application of the revised criteria codified at DC 6513 also 
does not warrant a rating in excess of 10 percent, as the 
most recent clinical evidence does not demonstrate that the 
veteran's sinusitis results in three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  In short, while the veteran's 
sinusitis does appear to involve a degree of nasal blockage 
and crusting, such disability is contemplated by the 10 
percent rating currently assigned.  Thus, the Board finds 
that the current symptomatology does not more nearly 
approximate the criteria for a 30 percent rating under DC 
6513.  See 38 C.F.R. § 4.7.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected sinusitis is demonstrated, nor is there any other 
evidence that the veteran's condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

In determining that a rating in excess of 10 percent for the 
veteran's sinusitis is not warranted, the contentions of the 
veteran asserting that this disability is so disabling as to 
warrant increased compensation have been considered.  In 
short, however, the Board finds that the "positive" 
evidence is overcome by the "negative" evidence, 
principally the negative clinical evidence contained in the 
1998 VA examination reports as discussed above.  Francisco, 7 
Vet. App. at 55.  Therefore, as the "negative" evidence 
outweighs the "positive" evidence, the claim for an 
increased rating for sinusitis must be denied. 


ORDER

The claim for service connection for a bilateral eye disorder 
secondary to a service-connected nose disability or sinusitis 
is not well grounded and is therefore denied. 

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


